Citation Nr: 0948285	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 3, 
1975 to July 25, 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Veteran's appeal was pending with the Board of 
Veterans' Appeals, the Veteran submitted additional lay 
statement and additional treatment records pertaining to his 
claim.  Since these records have not been considered in the 
first instance by the Agency of Original Jurisdiction (AOJ), 
and since the Veteran did not waive original jurisdiction, 
the case must be remanded for consideration.  38 C.F.R. 
§ 20.1304(c) (2009).

Additionally, the Veteran has noted that other treatment 
records exist which are not currently associated with the 
Veteran's claims file, including VA treatment records from 
the VA Medical Centers in Tulsa and Muskogee from 2009.  Upon 
remand, these records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from 
the VAMCs in Tulsa, Oklahoma, and 
Muskogee, Oklahoma, from 2009 related to 
the Veteran's claim for service connection 
for MS.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


